DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 14, 16-18, and 30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Ikeda et al. (JP 2001-270054) in combination with Masahiko et al. (JP 2013-122020), does not disclose the decorative sheet comprising a primary film layer; a top coat layer; and a transparent resin layer in between the primary film layer and the top coat layer, wherein the transparent resin layer comprises: a first group of vesicles encapsulating only a nucleating agent, as a nano-sized additive, and a crystalline polypropylene resin comprising 90% or more and less than 100% by weight of the transparent resin layer, wherein the primary film layer comprises: dispersants as nano-sized additive, and an inorganic filler, wherein the dispersants are vesicles other than the first group of vesicles, and wherein the primary film layer is in a state where the inorganic filler is blended in a proportion of 50 to 900 parts by weight based on 100 parts by weight of a polyolefin resin being a main component of the primary film layer. 
The closest prior art, Ikeda, discloses a decorative sheet. The sheet comprises a plurality of resin layers. The sheet comprises a transparent layer that comprises a crystalline 
Masahiko discloses an additive that is used in articles such as films, sheets, bottles, etc. The additive is a mixture of carbon dioxide absorbent and a crystal nucleating agent of a polyolefin resin in a liposome. Thus, a vesicle that encapsulates an absorbent and a nucleating agent. The invention of Masahiko does not disclose that the vesicle only encapsulates the nucleating agent. Thus, Masahiko fails to cure the deficiencies of Ikeda. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELLEN S HOCK/Primary Examiner, Art Unit 1782